FILED
                              NOT FOR PUBLICATION                           DEC 23 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 DAVID MOISES MORAN-GUEVARA,                      No. 07-71529

               Petitioner,                        Agency No. A097-743-400

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        David Moises Moran-Guevara, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JLA/Research
re-open. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and

dismiss in part the petition for review.

       In his opening brief, Moran-Guevara does not raise any challenge to the

BIA’s March 30, 2007 order, which denied Moran-Guevara’s motion for failing to

comply with the regulatory requirements for motions to re-open. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically

raised and argued in a party’s opening brief are waived).

       We lack jurisdiction to consider Moran-Guevara’s challenges to the BIA’s

December 26, 2006 order, which dismissed his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture, because Moran-Guevara did not file a

timely petition for review of that order. 8 U.S.C. § 1252(b)(1); Membreno v.

Gonzales, 425 F.3d 1227, 1229 (9th Cir. 2005) (en banc).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




JLA/Research                               2                                   07-71529